Citation Nr: 1132965	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  11-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left tarsal tunnel syndrome. 

2.  Entitlement to service connection for right tarsal tunnel syndrome. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disorder.  
  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 2007 to September 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified before the Board sitting in Washington D.C. in July 2011.  A transcript of the hearing is associated with the claims file. 

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral tarsal tunnel syndrome first manifested in service.  The disorders were a factor in the Veteran's medical discharge from service with a continuation of symptoms after service. 

2.  In a July 2011 Board hearing, prior to the promulgation of a decision, the Veteran stated on the record that he withdrew his appeal for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left tarsal tunnel syndrome have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for right tarsal tunnel syndrome have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for withdrawal of an appeal of a denial of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Bilateral Tarsal Tunnel Syndrome 

The Veteran served as a U.S. Army infantryman with airborne qualifications and duties.  He contends that his bilateral tarsal tunnel syndrome was diagnosed in service with a continuity of symptoms after service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service treatment records showed that the Veteran sought treatment for right knee pain in March 2008 several days after making a hard landing in an airborne jump.  A clinician diagnosed bilateral shin splints.  Bone scans in March, June, and August 2008 showed improvement in the stress fractures but also showed new indications of left plantar fasciitis and degenerative changes in the feet.  In September 2008, X-rays showed a left canceal spur.  In October 2008, a consulting podiatrist noted the Veteran's reports of chronic bilateral foot pain and flatness.  On examination, the podiatrist noted pain on palpation of the heels consistent with plantar fasciitis, left greater than right, hypermobile pes planus, and radiating left tibial nerve symptoms diagnosed as possible tarsal tunnel to the left foot.  The podiatrist recommended a conservative course of treatment with medication, casting followed by orthotics, and rest.  

In January 2009, a military clinician noted the Veteran's report of bilateral foot pain with tingling and numbness of the soles of both feet.  The clinician noted decreased response to tactile stimulation of the soles and marked pes cavus of both feet.  An electrodiagnostic study showed evidence of bilateral tibial neuropathy consistent with severe bilateral tarsal tunnel syndrome with no signs of on-going reenervation.  The study evaluator noted that the left side was more chronic and that the right side was more acute or subacute.  

In February 2009, the consulting podiatrist summarized the course of treatment and the electrodiagnostic studies and noted that the Veteran continued to experience heel and radiating pain.  The podiatrist continued to diagnose pes planus and severe tarsal tunnel syndrome and noted that even with surgery, the Veteran might not improve.  The podiatrist concluded that the Veteran would be unable to perform jobs with prolonged standing or running and recommended a medical discharge.  

In March 2009, a military medical evaluation board examiner noted the same history and current symptoms of severe bilateral pes planus with pain to palpation of the medial and longitudinal arches and plantar surfaces of both feet.  The medical board diagnosed severe bilateral pes planus and plantar fasciitis, both refractory to treatment, tarsal tunnel syndrome with objective evidence of tibial neuropathy, and tibial micro stress fractures with resolution on the right.  The board noted that the Veteran had reached a plateau of medical management of the foot dysfunction requiring soft shoes and no running, jumping, or walking more than 15 minutes.  The medical evaluation board concluded that the Veteran could not continue service as an infantryman or as a soldier. 

In April 2009, a physical evaluation board found that the Veteran was not qualified for further service because of bilateral tibial stress fractures, tarsal tunnel syndrome, plantar fasciitis, and pes planus.  The Veteran was place on the temporary retirement disability list, effective in September 2009.  

In June 2009, prior to discharge, the Veteran underwent a contract VA examination.  The contract physician did not review the service treatment records but noted the Veteran's reports of pain in the feet and ankles that developed slowly over time from activities such as parachute jumps, running, and hiking.  The Veteran reported that he was unable to stand or walk for more than 10 to 15 minutes but could perform most activities of daily living including operating an automobile.  He used oral medication for pain.  On examination, the physician noted a normal gait with no limitation of motion or other abnormalities of the ankles.  There was no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness of the feet.  There was no tenderness to palpation of the plantar surfaces.  There was no evidence of claw foot or hammertoes and no pain on flexion of the toes.  A clinical peripheral nerve examination showed no reflex or sensory deficits with normal muscle strength.  Weight and non-weight bearing X-rays showed pes planus but were otherwise normal.  The physician did not refer to the January 2009 electrodiagnostic studies or order new studies.  The physician concluded that the bilateral tarsal tunnel syndrome had resolved as there was no current pathology.  The physician referred to X-ray studies and continued to diagnose pes planus.  

In September 2009, the RO granted service connection for bilateral pes planus and bilateral tibial stress fractures but denied service connection for bilateral tarsal tunnel syndrome.  The RO acknowledged the January 2009 studies, the February 2009 consulting podiatrist's evaluation, and the results of the medical and physical evaluation board reports.   However, the RO denied service connection for tarsal tunnel syndrome because the contract physician concluded from his clinical examination that the disorder had resolved.  

In a December 2010 statement submitted with a substantive appeal, the Veteran reported that the VA contract physician spent very little time performing the examination compared to the examination performed by the military medical board.  The Veteran reported that his foot pain first manifested at the time of the parachute jump accident in March 2008, persisted for the remainder of his service, and then continued after service until he was no longer able to work as a restaurant manager.  He reported that he continued to use orthotics that were prescribed in February 2009.  

At the July 2011 Board hearing, the Veteran submitted copies of VA outpatient treatment records from December 2010 to March 2011 and waived consideration of the evidence by the RO.  In a December 2010 initial treatment encounter, a VA physician noted the Veteran's report of chronic foot pain and referred the Veteran for a specialist's evaluation.  In January 2011, a VA podiatrist noted the Veteran's report of chronic foot and ankle pain and that he had been discharged from service because of "tarsal tunnel."  The Veteran reported that he used orthotics and over-the-counter medication without relief.  On examination, the podiatrist noted no vascular, sensation, skin, or muscle strength deficits.  However, he did note indications of pes planovalgus with ankle and toe joint pronations on weight bearing.  The podiatrist diagnosed posterior tibial tendon dysfunction (adult acquired flat feet), arthralgia, possible talar dome injury, chronic strain and sprain, and tarsal tunnel syndrome.  VA clinicians prescribed orthotics, ankle braces, a transcutaneous stimulation device, steroid patches, and a course of physical therapy.   In March 2011, the Veteran's attending podiatrist evaluated the disorder as flat feet and long-term tarsal tunnel symptoms in both feet.  

In the July 2011 hearing, the Veteran stated that he continued to receive periodic care from the attending VA podiatrist who provided different types of orthotics and braces to relieve the chronic symptoms. 

The Board concludes that service connection for bilateral tarsal tunnel syndrome is warranted.  Service treatment records showed that the symptoms first manifested, were diagnosed, and were treated over a one year period in active service.  Medical and physical evaluation boards in April and May 2009 confirmed a diagnosis of tarsal tunnel syndrome along with other foot and lower leg disorders.  The Veteran was medically retired for these disabilities. 

The Veteran is competent to report on his observed symptoms of foot discomfort and on his course of treatment in service and by VA since December 2010.  The Veteran's lay statements are credible as they are consistent with the chronic nature of the symptoms noted by VA attending and consulting podiatrists.  The Board places greatest probative weight on the records of VA outpatient treatment from December 2010 to March 2011 that showed continued diagnosis and treatment for tarsal tunnel syndrome.  The Board places less probative weight on the evaluation of the contract physician in June 2006 who examined the Veteran but did not have access to the results of earlier electrodiagnostic studies which a basis for the diagnosis made by military physicians.  Furthermore, there is competent and credible lay and medical evidence of a continuation of the tarsal tunnel disorder from the time of discharge from active duty through VA treatment in March 2011.  

As there is competent and credible lay and medical evidence of bilateral tarsal tunnel syndrome in service with a continuity of symptoms and treatment since service, the Board finds that bilateral tarsal tunnel syndrome is service-connected. 

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the appellant withdrew his appeal of a denial of service connection for bilateral hearing loss on the record at a July 2011 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.
 


ORDER

Service connection for left tarsal tunnel syndrome is granted, subject to the legal criteria governing the payment of monetary benefits.

Service connection for right tarsal tunnel syndrome is granted, subject to the legal criteria governing the payment of monetary benefits.

The appeal of a denial of service connection for bilateral hearing loss is dismissed.


REMAND

Service treatment records showed that the Veteran did not report symptoms of back pain after the March 2008 parachute jump or during subsequent military clinic treatment through January 2009.  In a March 2009 report of medical history, the Veteran reported that he experienced recurrent back pain starting the previous month.   The medical evaluation board examiner in March 2009 noted no symptoms or diagnosis of a back disorder, and the physical evaluation board did not indicate that a back disorder contributed to the decision for medical discharge.  

In April 2009, a VA contract physician noted the Veteran's reports of back pain since March 2007.  The Veteran reported that he lifted heavy objects at a landfill in March 2009 that aggravated the pain.  The Veteran reported that he had not sought treatment but avoided further lifting.  On examination, the physician noted no abnormal posture, gait, or weight shifting.  Range of motion of the thoracolumbar spine was normal with no radiating pain on movement, muscle spasm, or tenderness.  X-rays were normal.  The physician concluded that there was no current pathology to render a diagnosis of the lower back.  

In a statement enclosed in a December 2010 substantive appeal, the Veteran noted that the contract examination was brief and that he continued to experience low back pain that he attributed to weight shifting caused by his lower leg and foot disorders.  

In a July 2011 Board hearing, the Veteran stated that he injured his back while performing duties at a landfill during his final weeks of active service.  He further contended that his bilateral foot and lower leg disabilities require frequent weight shifting from one side to the other and that his attending VA podiatrist informed him that the weight shifting was causing his back discomfort.  VA outpatient treatment records contain reports by the Veteran of chronic back pain.  However, notes from the VA podiatrist are silent for any opinions on a relationship to his foot and leg disorders.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran reported back pain during the final months of his active service, but no clinical observations or imaging studies by military or contract VA physicians warranted a diagnosis of a chronic back disorder.  Nevertheless, the Veteran is competent to report on his observed symptoms and that his VA podiatrist told him that his back pain was related to his foot and leg disorders.  The Board concludes that the Veteran's report of back pain is credible because it is consistent with the records and was accepted by his VA primary care physicians.  However, there is no clear diagnosis of a current chronic disorder.  Resolving all doubt in favor of the Veteran, an additional VA orthopedic examination of the lower spine is necessary to decide the claim.  38 C.F.R. § 3.159 (2010). 


Accordingly, the case is REMANDED for the following action:

1.   Request all records of VA outpatient treatment since March 2011.  Associate any records received with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination of his thoracolumbar spine.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's chronic lower back pain and provide an opinion whether any disability found is at least as likely as not (50 percent or greater possibility) related to a specific lifting injury in March 2009, a history of parachute jumps, service, or any other aspect of service, or is secondary to service-connected lower leg and foot disorders. 

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a back disorder.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
  


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


